Citation Nr: 0924653	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for PTSD 
and established a 30 percent disability rating, from January 
25, 2005.  

The Veteran has asserted that his service-connected PTSD 
disability warrants a disability rating higher than 30 
percent and, thus, the appeal continues.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran is functioning satisfactorily, 
in general, as he is able to maintain personal hygiene and 
his communication is good.  His service-connected PTSD is 
characterized by a social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks due to depression, 
anxiety, and suspiciousness, and a chronic sleep impairment.  
He also has a mild short-term memory impairment, but there is 
no evidence of a long-term memory impairment.  The Veteran 
does not experience panic attacks and there is no objective 
evidence of difficulty understanding complex commands, an 
impairment in judgment or abstract thinking, obsessional 
rituals, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, or an inability to 
establish or maintain effective relationships.  




CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 30 percent for service-connected posttraumatic 
stress disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Review of the record reveals that, in April 2005, 
the RO sent the Veteran a letter which addressed all required 
notice elements, including informing the Veteran of what 
evidence was required to substantiate his service connection 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Therefore, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied and no further notice is required with respect to 
the Court's holdings in Vazquez-Flores, supra, and Dingess, 
supra.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2006 to 
April 2007, as well as mental health examinations conducted 
by a private physician in May 2005 and VA in August 2005.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
November 2005, and the RO assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  At that time, the RO considered findings from an 
August 2005 VA examination, which it determined warranted no 
more than a 30 percent rating.  

As noted, the Veteran has asserted that his service-connected 
PTSD warrants a disability rating higher than 30 percent.  
Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2008).  The Veteran is currently rated as 30 percent 
disabled under the general rating formula.  A 30 percent 
rating is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Review of the evidence reveals the Veteran's service-
connected PTSD is manifested by nightmares, flashbacks, 
intrusive memories, and chronic sleep impairment.  See August 
2005 VA examination report; May 2005 Clinical Assessment from 
J.J., Ph.D.; VA outpatient treatment records dated from 
August 2006 to April 2007.  The evidence consistently 
describes the Veteran as well-groomed and neatly or casually 
dressed, with appropriate maintenance of his personal 
hygiene.  See May 2005 assessment from Dr. J.J.; August 2005 
VA examination report.  The preponderance of the evidence 
also shows the Veteran's communication is normal as his 
speech is variously described as clear and coherent, with 
normal rate and flow of speech.  Id.  In this context, the 
Board notes the August 2005 examiner noted the Veteran was 
overly elaborate when responding to some answers, but the 
examiner did not report any significant impairment in 
communication caused thereby.  

The Veteran has consistently reported experiencing depression 
that fluctuates in frequency and severity.  See January 2006 
Notice of Disagreement; see also August 2005 VA examination 
report.  However, the preponderance of the evidence contains 
no evidence of thought disorder or impairment in thought 
process, except for the report of nightmares, flashbacks, and 
intrusive thoughts.  See August 2005 VA examination report; 
May 2005 Clinical Assessment from Dr. J.J.; VA outpatient 
treatment records dated from August 2006 to April 2007.  The 
evidence shows the Veteran repeatedly checks the locks in his 
home; however, the August 2005 VA examiner noted that this 
did not represent a clinically significant obsessional or 
ritualistic behavior.  In this context, the Board notes that 
clinical examination has not revealed any evidence of 
psychosis and the Veteran has consistently denied 
experiencing delusions or hallucinations.  As to 
hallucinations, the Veteran has expressly denied having 
visual hallucinations.  See May 2005 assessment from Dr. J.J.  
The Veteran has reported hearing a popping sensation in his 
ears, but the August 2005 VA examiner stated that the 
Veteran's report does not refer to audio hallucinations.  

The Veteran's judgment and insight are variously described as 
intact and within normal limits.  See August 2005 VA 
examination report; see also August 2006 VA outpatient 
treatment record.  

The evidence shows the Veteran has been retired from an 
electrical wiring company for 22 years.  See August 2005 VA 
examination report.  While employment records are not 
included in the claims file, the Veteran has reported that he 
had difficulty with authority figures.  See January 2006 
Notice of Disagreement.  He reported that he was a supervisor 
at his job and his boss did not bother him much, but he also 
reported that, if the boss did bother him, it would result in 
a confrontation because he could not stand for people telling 
him what to do or how to do it.  See Id.  

As to social relationships, review of the evidence shows the 
Veteran has been married three times and has two children and 
four grandchildren.  He currently lives with his wife, who he 
reports is supportive and with whom he reports having a 
positive relationship.  See August 2005 VA examination 
report.  The Veteran also reports being close to his daughter 
and enjoying spending time with his grandchildren.  Id.  
Despite good relationships with his wife, daughter, and 
grandchildren, the Veteran reports having few friends outside 
of family.  Indeed, he and his spouse have submitted 
statements detailing how the Veteran does not like to visit 
friends and, if he does, he becomes extremely nervous and 
anxious and wants to leave early.  See written statements 
from the Veteran and his wife, dated February 2005.  At the 
August 2005 VA examination, the Veteran reported that he 
enjoys gardening and, while he used to enjoy fishing, his 
problems with walking prevent him from doing fishing any 
more.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of disability rating in 
excess of 30 percent.  The Board finds that the preponderance 
of the evidence shows the Veteran's service-connected PTSD 
results in an occupational and social impairment with 
occasional decrease in efficiency and intermittent periods of 
inability to perform tasks.  Indeed, the evidence shows that 
he is functioning satisfactorily, in general, as he is able 
to maintain personal hygiene, can accomplish other activities 
of daily living, and has normal communication.  The evidence 
also shows, however, that he suffers episodes of depression 
and also experiences extreme anxiety and nervousness in 
social settings.  The preponderance of the evidence shows the 
Veteran manifests suspiciousness at night as he routinely 
checks the locks in his house.  He also has a chronic sleep 
impairment that is manifested by nightmares and an inability 
to remain asleep, and a mild short-term memory impairment was 
noted at the August 2005 VA examination.  

In finding that no more than a 30 percent disability rating 
is warranted, the Board notes that the 30 percent disability 
rating currently assigned adequately reflects the Veteran's 
limited occupational and social functioning.  In this regard, 
while the evidence clearly shows an impairment in 
occupational and social functioning, the evidence does not 
reflect that the Veteran's impairment is severe enough to 
result in significantly reduced reliability or productivity, 
deficiencies in most areas, or a total impairment.  

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent evaluation under DC 9411, 
review of the record reveals the Veteran has disturbances in 
motivation and mood, as he experiences episodes of depression 
and anxiety.  The evidence also shows the Veteran has 
difficulty establishing and maintaining effective 
relationships, as he is socially isolated and has few friends 
outside of family.  However, the Veteran has not demonstrated 
any of the other symptoms contemplated under the 50 percent 
rating.  Indeed, the Veteran's affect has never been 
described as flattened and he has never reported having panic 
attacks.  In addition, the evidence does not show the Veteran 
has an impairment in both his long and short-term memory, or 
that his judgment or abstract thinking are impaired.  

The Veteran's representative recently argued that a 50 
percent rating is warranted because the Veteran demonstrated 
circumlocutory speech at the August 2005 VA examination.  The 
Board has carefully considered the findings of the August 
2005 VA examination, particularly the examiner's report of 
the Veteran being overly elaborate.  However, the Board finds 
that the isolated report of being overly elaborate does not 
equate to a significant communication problem so as to 
warrant an increased disability rating.  In this context, the 
Board is aware that the symptoms listed under the 50 percent 
rating are essentially examples of the type and degree of 
symptoms for that rating, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, as noted, the Board finds that the record does not 
show the Veteran's PTSD is manifested by symptoms that equal 
or more nearly approximate the criteria for a 50 percent 
rating, or higher.  

A 70 percent rating is not warranted in this case because his 
service-connected PTSD does not result in deficiencies in 
most areas due to symptoms such as suicidal ideation, 
obsessional rituals, communication problems, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, or an inability 
to establish or maintain effective relationships.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the Veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

In sum, the Board finds that the Veteran's service-connected 
PTSD is manifested by a moderate occupational and social 
impairment, and warrants no more than a 30 percent disability 
rating under DC 9411.  

The Board notes that the Veteran has been assigned various 
GAF scores throughout the pendency of this appeal.   In May 
2005, he was assigned a GAF score of 45/55, which denotes 
serious symptoms or any serious impairment in social or 
occupational functioning.  See also August 2006 VA outpatient 
treatment record.  At the August 2005 VA examination, he was 
assigned a GAF score of 68, which denotes some mild symptoms 
or some difficulty in social, occupational, or school 
functioning.  

While most of the Veteran's GAF scores indicate a serious 
impairment in functioning, the Board finds it probative that 
the Veteran has not demonstrated the majority of the symptoms 
listed in the GAF scale for serious symptoms (severe 
obsessional rituals, frequent shoplifting, and inability to 
keep a job), and that the clinical findings reported with the 
elevated GAF scores do not correlate to the score assigned.  
See May 2005 assessment from Dr. J.J.; August 2006 VA 
outpatient treatment record.  The Board again notes that the 
symptoms listed in the GAF scale are only examples of the 
type and degree of symptoms for that rating.  See Mauerhan, 
supra.  However, the preponderance of the evidence shows that 
the Veteran's PTSD is manifested by no more than moderate 
symptoms, which warrant a 30 percent rating, but no higher.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign a disability rating higher 
than the 30 percent rating currently assigned.  

The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected disability, 
as the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, we finds that, at no time since the 
filing of the Veteran's claim for service connection, in 
February 2005, has his PTSD disability been more disabling 
than as currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a disability 
rating in excess of 30 percent for service-connected PTSD, 
and the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


